 1 Raymond J. Tittmann, No. 191298
   rtittmann@wargofrench.com
 2 Edward J. Valdespino No. 272754
   evaldespino@wargofrench.com
 3 WARGO FRENCH LLP
   601 S. Figueroa St., Ste. 4625
 4 Los Angeles CA 90017
   Telephone: 310.853.6300
 5 Facsimile: 310.853.6333
 6 Attorneys for Plaintiff
   AMERICAN BANKERS INSURANCE
 7 COMPANY OF FLORIDA
 8
                                 UNITED STATES DISTRICT COURT
 9
                              NORTHERN DISTRICT OF CALIFORNIA
10
11 In re: AMERICAN BANKERS                      Case No. 4:19-cv-02237-HSG
   INSURANCE COMPANY OF FLORIDA                 (consolidated with 4:19-cv-03556-HSG)
12
                                                AMERICAN BANKERS INSURANCE
13                                              COMPANY OF FLORIDA’S REQUEST
                                                TO APPEAR TELEPHONICALLY ; ORDER
14
15
16
17
18        For good cause shown, it is hereby ORDERED that counsel for American Bankers
19 Insurance Company of Florida may appear telephonically for the Motion to Dismiss on
20 November 21, 2019 at 2:00 p.m.
21
22
23
24
25
26
27
28
         Case No. 4:19-cv-02237-HSG
 1 Dated: November 8, 2019               WARGO FRENCH LLP
 2
 3
 4                                       By: /s/ Edward J. Valdespino
 5                                          Raymond J. Tittmann
                                            Edward J. Valdespino
 6
 7                                       Attorneys for Plaintiff
                                         AMERICAN BANKERS INSURANCE
 8                                       COMPANY OF FLORIDA
 9
                                                          ISTRIC
10                                      ORDER        TES D      TC
                                                   TA




                                                                                            O
                                              S
11




                                                                                             U
                                             ED




                                                                                              RT
         Dated: 11/12/2019
                                         UNIT


12                                                                             D
                                                               DENIE
13




                                                                                                   R NIA
14
                                                                                           m Jr.
                                                                               S. Gillia
                                         NO




                                                                    y wo o d
                                                           d ge H a



                                                                                                   FO
15                                                    Ju
                                          RT




                                                                                              LI
16
                                                  ER
                                             H




                                                                                            A C
17                                                     N                   F
                                                             D IS T IC T O
18                                                                 R

19
20
21
22
23
24
25
26
27
28

     `     Case No. 4:19-cv-02237-HSG             2
